                     Case 1-18-44538-cec            Doc 42        Filed 02/20/19            Entered 02/20/19 17:16:22
  Managing Partner                                                                                                Admitted In:
 Darren Aronow† € ῧ □                                                                                              New York†
   _________________
      Associates                                  *20 Crossways Park Drive North, Suite 210                       New Jersey €
   Hanin Shadood †                                      Woodbury, New York 11797                                      Ohio○
 Barney J. Giannone †                                                                                                Illinois◊
      Of Counsel
                                                            Tel: (516)-762-6700                                  Pennsylvania □
    Dana Aronow †                                           Fax: (516)-717-3298                                     Virginia ῧ
     Brian Flick ○                                     1704 Flatbush Avenue, 1st Floor                               Texas ¥
    Rusty Payton ◊                                                                                               Massachusetts £
    Seth Crosland ¥                                         Brooklyn, NY 11210
Edvard Shprukhman ᾡ ≠
                                                                                                                Washington D.C. ≠
                                                            Tel: (917)-654-9840                                   Wisconsin ¤
  Robert Prousalis £                                     **No Mail Received In Brooklyn**
 Abraham Michelson ¤                                                                                               Maryland ᾡ

                                                                                       February 20, 2019

            Chief Judge Carla E. Craig
            U.S. Bankruptcy Court, EDNY
            Conrad B. Duberstein Courthouse
            271-C Cadman Plaza East - Suite 1595
            Brooklyn, NY 11201-1800


                                                 Re:                         Loss Mitigation Status Report
                                                 Debtor:                     Cecil Haynes
                                                 Bankruptcy No.:             18-44538

            Dear Honorable Chief Judge Craig:

                   This firm represents debtor, Cecil Haynes, (hereinafter “Mr. Haynes” or “Debtor”) in the
            above-referenced matter. Please allow this letter to serve as a status update submitted on behalf
            of Mr. Haynes in connection with his continued participation in this Honorable Court’s Loss
            Mitigation Program.

                    There has been a fundamental breakdown in this proceeding due to Secured Creditor’s
            unwillingness to negotiate in good faith, as required by this Honorable Court. First and foremost,
            in response to the Secured Creditor’s status letter filed, our firm has been diligently analyzing the
            terms of the original note and mortgage, as well as the proposed terms that have been offered to
            Mr. Haynes. The original terms from the inception of the loan, given by JPMorgan Chase Bank,
            N.A. specified that this was for a residential home. See Exhibit “A” a copy of the Note and
            Mortgage1. However, Secured Creditor’s proposed terms are for a commercial property. How
            could Ocwen Loan Servicing, LLC, the current servicer on behalf of U.S. Bank National
            Association, as Trustee for the C-Bass Mortgage Loan Asset-Backed Certificates, Series 2007-
            MX1, purchase a residential loan and unilaterally change the terms to a commercial loan? How
            could Ocwen Loan Servicing, LLC decide internally that the terms now be for a commercial loan
            as opposed to a residential loan?

                     There is no mention of any commercial terms in the original note and mortgage. There is
            NO issue of fact as to whether this property is commercial or residential as a preliminary review
            of New York City Buildings shows that this property is classified as “S2-Residence-Multi-U.”
            See Exhibit “B” a copy of NYC Buildings Printout. Even though the property is mixed used, the
            original loan was for a residential loan and the property is used as a residential occupancy.
            Furthermore, universally an investor cannot take a residential loan from a loan pool and convert
            it to a commercial loan. That is generally a direct violation of the REMIC laws that guides these


            1
                Page one of the Mortgage states that this is a “Fannie Mae/Freddie Mac” uniform instrument.


                NEW YORK ◊ NEW JERSEY ◊ PENNSYLVANIA ◊VIRGINIA ◊ MARYLAND
            ◊ WASHINGTON, D.C. TEXAS ◊ MASSACHUSSETS ◊ OHIO ◊ ILLINOIS ◊ WISCONSIN
      Case 1-18-44538-cec        Doc 42     Filed 02/20/19     Entered 02/20/19 17:16:22



______________________________________________________________________________
loan pools. We respectfully request a copy of the pooling and servicing agreement for this loan
pool in order to see whether this is a commercial loan.

         Moreover, this Honorable Court’s Loss Mitigation Program is designed for the purpose
of lenders and debtors to reach a consensual resolution whenever “a debtor’s property” that is at
risk of foreclosure, not for commercial properties. Moreover, General Order #582 §III(B)
requires that the property that is the subject of loss mitigation must be the Debtor’s principal
residence “in which the Debtor holds an interest”, which in this case is Mr. Haynes principal
residence. The Secured Creditor failed to state in its Objection to Loss Mitigation that the Debtor
should be denied for loss mitigation due to the loan being a commercial loan. Therefore, we
respectfully request an explanation form Ocwen Loan Servicing, LLC as to how this loan is now
deemed commercial as opposed to the original terms which were for a residential loan.

        Thus, creating terms that are egregious in any court which includes a $100,000.00
deposit; an interest rate of 8.625%; a maturity of 5 years from now; and a $500,000.00 balloon
payment. See ECF Doc. No. 39. This is anything from a good faith loan modification offer and is
an insult to the Court. Our office will be sending a Request for Information to the Lender,
because upon information and belief, the original loan was booked residential loan.

       If any additional information is needed by your Honor, please do not hesitate to contact
the undersigned.

Respectfully Submitted,

/s/ Hanin R. Shadood
Hanin R. Shadood, Esq.
Aronow Law, P.C.
Attorneys for the Debtor
20 Crossways Park Drive North,
Suite 210
Woodbury, NY 11797
(516)762-6706




    NEW YORK ◊ NEW JERSEY ◊ PENNSYLVANIA ◊VIRGINIA ◊ MARYLAND
◊ WASHINGTON, D.C. TEXAS ◊ MASSACHUSSETS ◊ OHIO ◊ ILLINOIS ◊ WISCONSIN
